Field, C. J.
We are of opinion that the definition of what constitutes carnal knowledge of the body of a woman must be the same in prosecutions for adultery as in prosecutions for rape, and that according to the weight of authority the instructions given in the present case were correct. Commonwealth v. Squires, 97 Mass. 59. See Commonwealth v. Roosnell, 143 Mass. 32; Comstock v. State, 14 Neb. 205; State v. Shields, 45 Conn. 256; Osgood v. State, 64 Wis. 472; Waller v. State, 40 Ala. 325; People v. Crowley, 102 N. Y. 234; 9 George IV. c. 31, § 18; 24 & 25 Vict. c. 100, § 63; 2 Bish. Crim. Law, §§ 1127-1132; 1 East P. C. 436-440; Regina v. Jordan, 9 C. & P. 118; 3 Greenl. Ev. § 210.

Exceptions overruled.